                         Case 5:19-cv-00332-JPB Document 26 Filed 09/07/21 Page 1 of 1 PageID #: 92




                                                      CERTIFIED MAIL
   NORTHERN DISTRICT OF WEST VIRGINIA
                                                                                                                             s
                                                                                                                       •                         _
CLERK, UNITED STATES DISTRICT COUF
              P.O. BOX 471                                                                                                                PITNEY BOWES
  WHEELING, WEST VIRGINIA 26003-0060
                                                                                                                    0000835876
                                                                                                                                      $ 007.16°
                                                                                                                                   AUG 25 2021
              OFFICiAL BUSINESS
                                                                            6557                                    MAILED FROM ZIP CODE 26003
                                  ~z~cyu   -

                                                                                                                      FILED
                                                                                                                    SEP 72021
                                                                                                           U.S. DISTRICT COU~,~
                                                                                                              WHEELING WV 26003
                                               Adventis, Inc.
                                               312 2nd Street
                                               Roanoke, VA 24011
                                               5:19-cv-332; Docs. 21 & 22



                                                                             I1)I1I)ijJ~lIIJIlJI)jIJJIJIIj1J~Ij1j)I*)j)IIuIj))SIIIJjjIi3JJIIij
